Citation Nr: 9923997	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  Competent evidence has been submitted to show that the 
veteran currently suffers from hearing loss due to acoustic 
trauma in service.

2.  The veteran's claim is plausible.



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for hearing loss.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on a review of available records, the veteran would be 
considered a "combat" veteran, and the Board concedes the 
veteran's combat status.  His military occupational specialty 
was rifleman, and he was awarded the Purple Heart.  
Consequently, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied.  In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of in-service incurrence of 
acoustic trauma.  The Board finds that the lay evidence is 
credible.  Consequently, as the veteran has satisfied both of 
these inquiries mandated by the statute, a factual 
presumption arises that the acoustic trauma occurred in 
service.  Id.

As noted, the factual presumption cited above is rebuttable; 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  (citing 
38 U.S.C.A. § 1154(b)).  There is absolutely no evidence 
contradicting the veteran's allegation that he sustained 
acoustic trauma in service.  Indeed, the RO conceded that he 
was exposed to acoustic trauma in service.  Thus, the Board 
finds that the evidence establishes that the veteran did 
sustain acoustic trauma in service.  

The determination that the veteran suffered acoustic trauma 
in service, however, does not end the Board's analysis.  
There also must be evidence of current disability and of a 
nexus to service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

Here, the medical evidence submitted by the veteran 
attributes his current hearing loss to acoustic trauma.  The 
veteran has testified that he sustained no other acoustic 
trauma in service.  For purposes of determining well 
groundedness, the Board will presume he had no other exposure 
to acoustic trauma.  See King v. Brown, 5 Vet. App. at 21.  

Given the veteran's acoustic trauma in service, his testimony 
that he had no acoustic trauma following service, and the 
medical evidence attributing his current hearing loss to 
acoustic trauma, the Board finds that the veteran has 
submitted a well-grounded claim of service connection for 
hearing loss; to this extent, the claim is granted.



ORDER

The claim of service connection for hearing loss is well-
grounded, the appeal is allowed to this extent subject to 
further action as discussed hereinbelow.



REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of his hearing loss.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have tested his 
hearing or treated any hearing loss since 
his discharge from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain copies of treatment records from 
Harvey A. Kahaner, M.D.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
hearing loss.  All indicated tests, 
including an audiometric evaluation, must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently demonstrated hearing 
disability is due to the veteran's 
acoustic trauma during service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the issue remains denied, the veteran and 
his representative should be furnished 
with an appropriate supplemental 
statement of the case and be given an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals







